Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim limitations that use the word “means” are:
“Means for detecting switching between a first mode and a second mode” in claim 14.
Although a “means for detecting” is not literally cited in the specification, the specification cites a detection unit (Fig. 8 (111) that is part of the terminal apparatus (Fig. 7 (10)).  The terminal apparatus illustrates sufficient structure (CPU, RAM, displays) to detect the terminal apparatus showing one screen or two screens.
“Means for controlling whether enlarged display or additional display is performed” in claim 14.
Although a “means for controlling” is not literally cited in the specification, the specification (Fig. 8 [0050] published) cites “the display controller (112) controls whether the enlarged display illustrated in FIG. 4 or the additional display of related information illustrated in FIG. 3 is performed in accordance with a change in the orientation of the first display screen (13) in a certain time including the time point at which the detection unit (111) detects switching from the first mode to the second mode.”  The display controller (112) is part of the terminal apparatus (Fig. 7 (10)).  The terminal apparatus illustrates sufficient structure (CPU, RAM, displays) to control the display of an enlarged display or an additional display.


“Detection unit” in claim 1.  The detection unit (Fig. 8 (111) is part of the terminal apparatus (Fig. 7 (10)).  The terminal apparatus illustrates sufficient structure (CPU, RAM, displays) to detect the terminal apparatus showing one screen or two screens.
“First input unit” in claims 10-12.  Fig. 5 illustrates a first input unit (15) presented on a touch sensitive display (14), thus showing sufficient structure to provide input functionality.
“Second input unit” in claims 10-12.  Fig. 6 illustrates a second input unit (16) presented on a touch sensitive display (14), thus showing sufficient structure to provide input functionality.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multiple screen apparatus that changes the screen contents based on the screen orientation.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specifically, the abstract is greater than 150 words in length.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (“Kilpatrick”, US Pre-Grant Publication 20100064244 A1), in view of Tichauer et al. (“Tichauer”, US Pre-Grant Publication 20170076699 A1).

Regarding claim 1, Kilpatrick discloses an information processing apparatus (Kilpatrick Abstract) comprising: 
a first display screen and a second display screen that are capable of displaying information (Kilpatrick Fig. 1, Abstract); 
a detection unit that detects switching between a first mode and a second mode, the first mode being a mode in which information is displayed on the first display screen (Kilpatrick (Fig. 27 [0145]) illustrates a three panel (display) portable device in a fully folded configuration.  Only a single panel is active.), the second mode being a mode in which information is displayed on the first display screen and the second display screen (Kilpatrick (Fig. 28 [0146]) illustrates a three panel (display) portable device where all three panels are active.); and 
a display controller that controls whether enlarged display or additional display is performed in accordance with a change in an orientation of the first display screen or an operation of specifying the information displayed on the first display screen, the enlarged display being such that the information displayed in the first mode is enlarged and displayed also on the second display screen, the additional display being such that related information related to the information displayed in the first mode is additionally displayed on the second display screen. (Kilpatrick [0145]-[0147] illustrates a keyboard (Fig. 27) displayed on a portion 

Kilpatrick does not describe the change or the operation being performed in a certain time including a time point at which the detection unit detects switching from the first mode to the second mode.
However, these features are well known in the art as taught by Tichauer. For example, Tichauer discloses the change or the operation being performed in a certain time including a time point at which the detection unit detects switching from the first mode to the second mode.  (Tichauer (Fig. 1A, 1B [0040]) illustrates a screen rotated from landscape to portrait.  Tichauer discloses a switching time period where a change in orientation must be maintained for a certain period of time does not change the orientation of the images.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device with Tichauer’s screen controller because with Tichauer’s screen controller, rapid changes in the orientation of the portable computing device may mean that the user is moving, such as walking, jogging, or perhaps riding in a vehicle. The rapid orientation changes may not be deliberate.  [0040]

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick further teaches the information processing apparatus according to Claim 1, wherein the change in the orientation of the first display screen indicates changing a closer side between a long side and a short side of the rectangular first display screen, the closer side having a direction closer to a horizontal direction.  (Kilpatrick [0145]-[0147] illustrates a keyboard (Fig. 27) displayed on a portion of a single display when the device is fully folded and only showing a single display.  The single display is in landscape mode – the short side of the panel closer to horizontal.
Kilpatrick (Fig. 28) illustrates the device in portrait mode with three active displays.  The keyboard has been rotated and expanded to cover an entire panel (2802).  The short side of the single display has been rotated to be perpendicular to horizontal.)

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick further teaches the information processing apparatus according to Claim 2, wherein the display controller exerts control in such a manner that, when the closer side is changed between the long side and the short side of the first display screen in the certain time, the enlarged display is performed, the closer side having a direction closer to the horizontal direction.  (Kilpatrick [0145]-[0147] 
Kilpatrick (Fig. 28) illustrates the device in portrait mode with three active displays.  The keyboard has been rotated and expanded to cover an entire panel (2802).  The short side of the single display has been rotated to be perpendicular to horizontal.)

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick further teaches the information processing apparatus according to Claim 1, wherein the operation of specifying the information displayed on the first display screen indicates a touch or swipe operation on any area on the first display screen.  (Kilpatrick (Fig. 34 [0153]-[0154]) illustrates dragging (swiping) an icon from a first screen to a second screen.  A portion of the icon may be displayed on both the left screen and the center screen.)

Regarding claim 5, in light of the rejection in claim 4, the apparatus in claim 5 is similar and implemented with the apparatus in claim 4. Therefore, claim 5 is rejected for the same reason as claim 4.
 
Regarding claim 6, in light of the rejection in claim 4, the apparatus in claim 6 is similar and implemented with the apparatus in claim 4. Therefore, claim 6 is rejected for the same reason as claim 4.

Regarding claim 13, Kilpatrick discloses a non-transitory computer readable medium (Kilpatrick Fig. 8 (832)) storing a program (Kilpatrick Fig. 8 (833) software) causing a computer to execute a process for information processing. (Kilpatrick [0007] discloses an electronic device with a processor that executes software applications that modify a graphical user interface based on the folding configuration.)
In light of the rejection of claim 1, the remaining limitations for the apparatus in claim 13 are similar and implemented with the apparatus in claim 1. Therefore, the remaining limitations in claim 13 are rejected for the same reason as claim 1.

Regarding claim 14, in light of the rejection in claim 1, the apparatus in claim 14 is similar and implemented with the apparatus in claim 1. Therefore, claim 14 is rejected for the same reason as claim 1.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (“Kilpatrick”, US Pre-Grant Publication 20100064244 A1), in view of Tichauer et al. (“Tichauer”, US Pre-Grant Publication 20170076699 A1), in view of Kim (US Pre-Grant Publication 20150097755 A1).

Regarding claim 7, the claimed invention for claim 4 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick and Tichauer do not describe the information processing apparatus according to Claim 4, wherein, when the touch or swipe operation is performed in the area of the first display screen in the certain time, the display controller exerts control in such a manner that the enlarged display is performed.
However, these features are well known in the art as taught by Kim. For example, Kim discloses the information processing apparatus according to Claim 4, wherein, when the touch or swipe operation is performed in the area of the first display screen in the certain time, the display controller exerts control in such a manner that the enlarged display is performed.  (Kim (Fig 7a) illustrates a single screen configuration of a two screen portable device.  A two screen configuration is illustrated in Fig 7c.  Kim (Fig. 7a [0137]) illustrates a zoom-in command.
Kim [0174] discloses timing for zooming an image across two displays.  When the user has zoomed the image in the single screen configuration (Fig. 7b), the user has a predetermined time period to expand the device to the two screen configuration (Fig. 7c).  If the device is expanded to two screens within a predetermined time period, the zoomed image is expanded across the two screens.  If the device is not expanded to two screens within a predetermined time period, the original image (not zoomed) is expanded across the two screens.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device, 

Regarding claim 8, in light of the rejection in claim 7, the apparatus in claim 8 is similar and implemented with the apparatus in claim 7. Therefore, claim 8 is rejected for the same reason as claim 7.

Regarding claim 9, in light of the rejection in claim 7, the apparatus in claim 9 is similar and implemented with the apparatus in claim 7. Therefore, claim 9 is rejected for the same reason as claim 7.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (“Kilpatrick”, US Pre-Grant Publication 20100064244 A1), in view of Tichauer et al. (“Tichauer”, US Pre-Grant Publication 20170076699 A1), in view of Kumar et al. (“Kumar”, US Pre-Grant Publication 20170255320 A1), in view of Lee (US Pre-Grant Publication 20100156939 A1).

Regarding claim 10, the claimed invention for claim 1 is shown to be met with explanations from Kilpatrick and Tichauer above.
Kilpatrick and Tichauer further teach the information processing apparatus according to Claim 1, wherein, when an operation for editing the information displayed on the first display screen is being performed on the first display screen, 
if a closer side is changed between a long side and a short side of the rectangular first display screen due to the change in the orientation of the first display screen in the certain time, the display controller exerts control in such a manner that a first input unit for character input is displayed on the second display screen. (Kilpatrick (Fig. 28) illustrates the device in portrait mode with three active displays.  The keyboard has been rotated and expanded to cover an entire panel (2802).  It would have been obvious for Kilpatrick to place the keyboard on display (2806) if display (2806) were in the position of display (2802).  Kilpatrick (Fig. 29) illustrates the device in landscape mode with three active displays.  The keyboard has been rotated and expanded to reside on all three active displays (2908), (2910), (2912).  Tichauer (Fig. 1A, 1B [0040]) illustrates a screen rotated from landscape to portrait.  Tichauer discloses a switching time period where a change in orientation must be maintained for a certain period of time does not change the orientation of the images.)

Kilpatrick and Tichauer do not describe character input is displayed on a display screen as exception handling.
However, these features are well known in the art as taught by Kumar. For example, Kumar discloses character input is displayed on a display screen as exception handling.  (Kumar [0037] uses an event and an interrupt to display a virtual keyboard on a touch-enabled display.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device, Tichauer’s screen controller with Kumar’s virtual input device using a second touch-

Kilpatrick, Tichauer, and Kumar do not describe if the closer side is not changed in the certain time, the display controller exerts control in such a manner that an editing function unit and a second input unit for character input are displayed on the second display screen, the closer side having a direction closer to a horizontal direction, 
the editing function unit indicating a function of editing the information.
However, these features are well known in the art as taught by Lee. For example, Lee discloses if the closer side is not changed in the certain time, the display controller exerts control in such a manner that an editing function unit and a second input unit for character input are displayed on the second display screen, the closer side having a direction closer to a horizontal direction (Lee (Fig. 4 [0050]) renders a virtual keyboard on a portable device based on the orientation of the portable device (204).  If the orientation of the portable device is maintained, the virtual keyboard for that orientation is maintained.  Kilpatrick (Figs. 28-29) illustrates keyboards on multiple screens depending on the orientation.), 
the editing function unit indicating a function of editing the information.  (Lee (Figs. 6-7 [0079]) illustrates a keyboard for entry into an internet browser.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device, . 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (“Kilpatrick”, US Pre-Grant Publication 20100064244 A1), in view of Tichauer et al. (“Tichauer”, US Pre-Grant Publication 20170076699 A1), in view of Kumar et al. (“Kumar”, US Pre-Grant Publication 20170255320 A1), in view of Lee (US Pre-Grant Publication 20100156939 A1), in view of Jee et al. (“Jee” US Pre-Grant Publication 20100053081 A1).

Regarding claims 11-12, the claimed invention for claim 10 is shown to be met with explanations from Kilpatrick, Tichauer, Kumar, and Lee above.
Kilpatrick, Tichauer, Kumar, and Lee do not describe the limitations in claim 11: the information processing apparatus according to Claim 10, wherein the first input unit and the second input unit receive character input by using different input methods; as further limited by claim 12: the information processing apparatus according to Claim 11, wherein the first input unit receives character input through typing on a keyboard, and the second input unit receives character input through a swipe operation.
However, these features are well known in the art as taught by Jee. For example, Jee discloses the limitations in claim 11: the information processing apparatus according to Claim 10, wherein the first input unit and the second input unit receive character input by using different input methods; as further limited by claim 12: the information processing apparatus according to Claim 11, wherein the first input unit receives character input through typing on a keyboard, and the second input unit receives character input through a swipe operation.
(Jee [0106] illustrates first input using a touch keypad (Fig. 9(a) (615)).  Jee [0106] illustrates second input using a handwriting recognition editor based on hand-drawn input strokes (Fig. 9(b) (650)).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kilpatrick’s multi-fold mobile device, Tichauer’s screen controller, Kumar’s virtual input device using a second touch-enabled display, Lee’s portable electronic device that determines device orientation with Jee’s display system with a second display that is an attached flexible display because Jee (Fig. 2 [0056]-[0057]) illustrates a portable device with two screens.  Both screens are touch sensitive [0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613